DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed May 02, 2022 have been fully considered but are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 4 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper (10,879,727).
	Regarding claim 1, Cooper discloses a method (for example - Fig.6, 8, 10, 12, 17 and 18, please refer to the whole reference for detailed) for distributing a limited amount of electrical power from an energy source (13 and 50 in Fig.8 (or) 13 in Fig.10, Note: please consider all conditions stated) among a plurality of loads (for example, 16-19 and 48 in Fig.8; however, there would be different type of loads and different number of loads according to at least Cooper’s column 32, line 28-39, column 36, line 6-11, column 57, line 36-47 and claim 12), the method comprising: at least one of measuring and coding available electrical power of the energy source (using at least 23a and 25b in Fig.8 (or) 25b in Fig.10, please refer to at least column 21, line 28-30 (or) using 90 in Fig.18, please refer to at least column 57, line 28-39 for detecting overload); monitoring a power balance of the plurality of loads by at least one of measuring and coding drawn electrical power in individual loads (using at least 23b in Fig.6 and 25b in Fig.8 (or) using 95 in Fig.18, which is part of “Load Limit” (43 or 88) in Figs.8, 10, 12 and 16) of the plurality of loads (there is no limited number of loads, which use “Load Limit” according to at least Cooper’s column 32, line 28-39, column 36, line 6-11, column 57, line 36-47 and claim 12); reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power (using “current control” 44 in Fig.6 and 16) if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to at least Cooper’s 57, line 36-47).
Regarding claim 2, Cooper discloses the available electrical power (power provided by 13) of the energy source (13) is coded via a voltage characteristic, a resistance, or an analog voltage signal (column 25, line 3-9).
Regarding claim 4, Cooper discloses the reduction is performed uniformly in all of the plurality of loads or is adapted individually to a respective one of the plurality of loads depending on the requirement (please refer to information associated with “Load Limit” in Fig.6, 8, 10, 12, 16 and 18, at least Cooper’s column 32, line 41-49).
Regarding claim 14, Cooper discloses the available electrical power (power provided by 13) is coded in the energy source (13).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727).
Regarding claim 1, Hsieh discloses a method (Fig.5, please refer to the whole reference for detailed) for distributing a limited amount of electrical power from an energy source (305 and 306) among a plurality of loads (302, 303, 304), the method comprising: at least one of measuring and coding available electrical power of the energy source (¶ 29, which states “the power management unit 301 determines the status of available power sources”); monitoring a power balance of the plurality of loads by at least one of measuring and coding drawn electrical power in individual loads of the plurality of loads (¶ 29, which states, “the power management unit 301 determines…the level of each of the loads 302, 303, 304”).
Note: Hsieh discloses reducing the drawn electric power in the plurality of loads by switching off one or more of the loads if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to Fig.5 and 6).
Hsieh doesn’t explicitly disclose reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power.
Cooper discloses an example of reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power (using “current control” 44 in Fig.6 and 16) if the available electrical power (power provided by 13 in Fig.10) is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to at least Cooper’s 57, line 36-47, the whole reference for detailed).
Note: Cooper discloses reducing the drawn electric power in the plurality of loads by switching off one or more of the loads (for example 17 and 18 in Fig. 8 or 10) and/or reducing the current supply to the loads to operate the plurality of loads at reduced power (for example the loads similar to 16 in Fig.8 or 10; where there would have a plurality of loads similar to 16, which are controlled by “Load Limit” instead of only 16; according to at least Cooper’s column 22, line 14-19; column 32, line 28-39, column 36, line 6-11, column 57, line 36-47 and claim 12) if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to Fig.5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh with the teaching of Cooper to provide reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power by controlling the current. The suggestion/motivation would have been to use the “Load Limit” taught by Cooper to limit the power provided to the load to function in a low-power mode instead of switching off as taught by Cooper. 
Regarding claim 2, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh discloses the available electrical power of the energy source is coded via a voltage characteristic, a resistance, or an analog voltage signal (¶ 37).
Regarding claim 4, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh discloses the reduction is performed uniformly in all of the plurality of loads or is adapted individually to a respective one of the plurality of loads depending on the requirement (¶ 28 and 29).
Regarding claim 12, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh doesn’t explicitly disclose an identifier is assigned to the plurality of loads and all of the plurality of loads of the system provided with an identifier are identified and authenticated.
	Cooper discloses an identifier (25b in Fig.8, 10 and 12) is assigned to the plurality of loads (for example 16-18; however, there would be different type of loads and different number of loads according to at least Cooper’s column 32, line 28-39, column 36, line 6-11, column 57, line 36-47 and claim 12) and all of the plurality of loads of the system provided with an identifier are identified and authenticated (such as oven 16, clothes dryer 17 and air conditioner 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh with the teaching of Cooper to provide an identifier is assigned to the plurality of loads and all of the plurality of loads of the system provided with an identifier are identified and authenticated. The suggestion/motivation would have been to program the power management unit to recognize which loads to be controlled. 
Regarding claim 13, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh doesn’t explicitly disclose each identified and authenticated load of the plurality of loads is granted a power release which is assigned to it.
	Cooper discloses each identified and authenticated load (16-18) of the plurality of loads is granted a power release which is assigned to it (by switching and/or controlling the current by using “Load Limit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh with the teaching of Cooper to provide each identified and authenticated load of the plurality of loads is granted a power release which is assigned to it. The suggestion/motivation would have been to program the power management unit to recognize which loads to be controlled.
Regarding claim 14, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh discloses the available electrical power (power provided by 305 and 306) is coded in the energy source (305 and 306).

7.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727) and Liedtke et al. (2009/0129032) (“Liedtke”).
Regarding claim 3, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh doesn’t explicitly disclose a maximum required electrical power of at least one of the plurality of loads is determined and coded via an electrical resistance.
Liedtke discloses an example of a maximum required electrical power of at least one of the plurality of loads (3, 5 and/or 7) is determined and coded via an electrical resistance (3d, 5d and/or 7d, where detailed of the 3d, 5d and/or 7d is shown in Fig.2 and 3; please refer to at least ¶ 7-9, 29 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Liedtke to provide a maximum required electrical power of at least one of the plurality of loads is determined and coded via an electrical resistance. The suggestion/motivation would have been to set or store maximum power demand for individual load as taught by Liedtke. 
Regarding claim 9, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh doesn’t disclose the plurality of loads are connected to a data bus and a division of the available electrical power among all of the plurality of loads is calculated.
Liedtke discloses the plurality of loads (3, 5 and 7 in Fig.1) are connected to a data bus (12) and a division of the available electrical power among all of the plurality of loads is calculated (calculate the value of R3, R5 and R7 of 3d, 5d and 7d in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Liedtke to provide the plurality of loads are connected to a data bus and a division of the available electrical power among all of the plurality of loads is calculated. The suggestion/motivation would have been to set or store maximum power demand for individual load as taught by Liedtke.

8.	Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727), Jang (2006/0038577) and Chang et al. (2018/0145684) (“Chang”).
Regarding claim 5, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh discloses the available electrical power (power from 305 and 306).
Hsieh doesn’t disclose the available electrical power is coded via analog signals.
Jang discloses an available electrical power (for example power provided at node 311 in Fig.3) is provided by pull-up resistors (pull-up resistors of 320 and 310) and pull-down resistors (pull-down resistors of 320 and 310) in a power supply unit (Fig.3). 
Chang discloses a resistance of a variable resistor (R1 in Fig.2) is coded via analog signal (resistor control signal in Fig.2; ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Jang to use variable resistors to adjust the electrical power output from the energy source of Hsieh and with the teaching of Jang and Chang to recognize that the variable resistors taught by Jang could be coded by analog signals so that it is obvious to provide the available electrical power is coded via analog signals. The suggestion/motivation would have been to provide a desire level of power by using pull-up resistors and pull-down resistors as taught by Jang. 
Regarding claim 7, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh discloses the available electrical power (PSUP) (power from 305 and 306) is provided by the energy source (305 and 306); and the at least one of the plurality of loads (302, 303, 304).
Hsieh doesn’t disclose the available electrical power (PSUP) is coded via digital signals between the energy source and at least one of the plurality of loads.
Jang discloses an available electrical power (for example power provided at node 315 in Fig.3) is provided by pull-up resistors (pull-up resistors of 320 and 310) and pull-down resistors (pull-down resistors of 320 and 310) between the energy source (energy source which is connected to 320 and 310) and at least one of plurality of loads (load(s) which is connected to node 311). 
Chang discloses a resistance of a variable resistor (R1 in Fig.2) is coded via digital signal (resistor control signal in Fig.2; ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Jang to use variable resistors to adjust the electrical power output from the energy source of Hsieh and with the teaching of Jang and Chang to recognize that the variable resistors taught by Jang could be coded by analog signals so that it is obvious to provide the available electrical power (PSUP) is coded via digital signals between the energy source and at least one of the plurality of loads. The suggestion/motivation would have been to provide a desire level of power by using pull-up resistors and pull-down resistors as taught by Jang. 
Regarding claim 8, Hsieh in view of Cooper is used to reject claim 1 above.
Hsieh doesn’t disclose if an analog and digital coding are applied, the digital coding is prioritized.
Chang discloses a resistance of a variable resistor (R1 in Fig.2) is coded via analog signal or digital signal (resistor control signal in Fig.2; ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper and Jang with the teaching of Chang to provide if an analog and digital coding are applied, the digital coding is prioritized. The suggestion/motivation would have been to use either analog or digital to control resistance of the variable resistors as taught by Chang. 

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727) and Jang (2006/0038577).
Regarding claim 6, Hsieh is used to reject claim 1 above.
Hsieh discloses the available electrical power (power from 305 and 306).
Hsieh doesn’t disclose the available electrical power is coded via a pull-up resistance in a power supply unit and a maximum electrical power to be drawn is coded via at least one pull-down resistance in at least one of the plurality of loads.
Jang discloses an example of an available electrical power (for example power provided at node 315 in Fig.3) is coded via a pull-up resistance (resistance provided by the pull-up resistor of 320) in a power supply unit (power supply unit which provides power at node 315) and a maximum electrical power to be drawn is coded via at least one pull-down resistance (resistance provided by pull-down resistor of 310) in at least one of the plurality of loads (300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Jang to provide the available electrical power is coded via a pull-up resistance in a power supply unit and a maximum electrical power to be drawn is coded via at least one pull-down resistance in at least one of the plurality of loads. The suggestion/motivation would have been to provide a desire level of power as taught by Jang. 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727) and Novak, III (2018/0205263) (hereinafter “Novak”).
Regarding claim 10, Hsieh is used to reject claim 1 above.
Hsieh doesn’t disclose the available electrical power (PSUP) is coded via an optical medium or wirelessly.
Novak discloses an available electrical power (PSUP) (power output from 704 in Fig.7) is coded via an optical medium or wirelessly (734).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Novak to provide the available electrical power (PSUP) is coded via an optical medium or wirelessly. The suggestion/motivation would have been to use wireless power transfer method taught by Novak to provide the available electrical power.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727) and Rawlings et al. (5,637,933) (“Rawlings”).
Regarding claim 11, Hsieh is used to reject claim 1 above.
Hsieh discloses the available electrical power (power from 305 and 306, otherwise power from 301).
Hsieh doesn’t disclose the available electrical power is coded in a plug-in connector which connects one or more of the plurality of loads to the energy source.
	Rawlings discloses an example of an available electrical power (power output from 42 in Fig.1 and 2) is coded in a plug-in connector (42(s)) which connects one or more of the plurality of loads (10, 20, 30) to the energy source (2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper with the teaching of Rawlings to provide the available electrical power is coded in a plug-in connector which connects one or more of the plurality of loads to the energy source (by providing the 301, 305 and 306 in a plug-in connector, which is used to connect to the loads 302, 303 and 304). The suggestion/motivation would have been to use plug-in connector to supply electrical power as taught by Rawlings for greater simplicity of installation in case it is required to remove the load(s).

12.	Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727) and Sessler (2017/0086671).
	Regarding claim 15, Hsieh discloses a method (Fig.5, please refer to the whole reference for detailed) for distributing a limited amount of electrical power from an energy source (305 and 306) among a plurality of loads (302, 303, 304), the method comprising: at least one of measuring and coding available electrical power of the energy source (¶ 29, which states “the power management unit 301 determines the status of available power sources”); monitoring a power balance of the plurality of loads by at least one of measuring and coding drawn electrical power in individual loads of the plurality of loads (¶ 29, which states, “the power management unit 301 determines…the level of each of the loads 302, 303, 304”) reducing the drawn electrical power in the plurality of loads if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (¶ 29, which states “If the second dc power still cannot afford loads 302, 303, 304, the power management unit 301 may selectively connect at least one of loads 302, 303, 304 to energy converter”).
Note: Hsieh discloses reducing the drawn electric power in the plurality of loads by switching off one or more of the loads if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to Fig.5 and 6).
	Hsieh doesn’t disclose the method is used in the orthopedic system; and reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power.
	Sessler discloses an example of an orthopedic system (Fig.1, ¶ 32) which includes a plurality of loads (112 and 114 in Fig.1) and switch synchronous mode or asynchronous mode depending on sufficient power availability (Fig.1 and ¶ 41 and 42). 
Cooper discloses an example of reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power (using “current control” 44 in Fig.6 and 16) if the available electrical power (power provided by 13 in Fig.10) is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to at least Cooper’s 57, line 36-47, the whole reference for detailed).
Note: Cooper discloses reducing the drawn electric power in the plurality of loads by switching off one or more of the loads (for example 17 and 18 in Fig. 8 or 10) and/or reducing the current supply to the loads to operate the plurality of loads at reduced power (for example the loads similar to 16 in Fig.8 or 10; where there would have a plurality of loads similar to 16, which are controlled by “Load Limit” instead of only 16; according to at least Cooper’s column 22, line 14-19; column 32, line 28-39, column 36, line 6-11, column 57, line 36-47 and claim 12) if the available electrical power is not sufficient to supply all of the plurality of loads with a required electrical power (please refer to Fig.5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh with the teaching of Sessler to provide the method for distributing a limited amount of electrical power from an energy source to the orthopedic system and with the teaching of Cooper to provide reducing the drawn electrical power in the plurality of loads to operate the plurality of loads at reduced power by controlling the current. The suggestion/motivation would have been to provide power to the orthopedic system based on power availability as taught by Sessler and use the “Load Limit” taught by Cooper to limit the power provided to the load to function in a low-power mode instead of switching off as taught by Cooper. 
	Regarding claim 16, Hsieh in view of Cooper and Sessler is used to reject claim 15 above.
Hsieh discloses the available electrical power of the energy source is coded via a voltage characteristic, a resistance, or an analog voltage signal (¶ 37).
Regarding claim 18, Hsieh in view of Cooper and Sessler is used to reject claim 15 above.
Hsieh discloses the reduction is performed uniformly in all of the plurality of loads or is adapted individually to a respective one of the plurality of loads depending on the requirement (¶ 28 and 29).

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727), Sessler (2017/0086671) and Liedtke et al. (2009/0129032) (“Liedtke”).
Regarding claim 17, Hsieh in view of Cooper and Sessler is used to reject claim 15 above.
Hsieh doesn’t disclose a maximum required electrical power of at least one of the plurality of loads is determined and coded via an electrical resistance.
Liedtke discloses a maximum required electrical power of at least one of the plurality of loads (3, 5 and/or 7) is determined and coded via an electrical resistance (3d, 5d and/or 7d, where detailed of the 3d, 5d and/or 7d is shown in Fig.2 and 3; please refer to at least ¶ 7-9, 29 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper and Sessler with the teaching of Liedtke to provide a maximum required electrical power of at least one of the plurality of loads is determined and coded via an electrical resistance. The suggestion/motivation would have been to set or store maximum power demand for individual load as taught by Liedtke. 

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727), Sessler (2017/0086671), Jang (2006/0038577) and Chang et al. (2018/0145684) (“Chang”).
Regarding claim 19, Hsieh in view of Cooper and Sessler is used to reject claim 15 above.
Hsieh discloses the available electrical power (power from 305 and 306).
Hsieh doesn’t disclose the available electrical power is coded via analog signals.
Jang discloses an available electrical power (for example power provided at node 311 in Fig.3) is provided by pull-up resistors (pull-up resistors of 320 and 310) and pull-down resistors (pull-down resistors of 320 and 310) in a power supply unit (Fig.3). 
Chang discloses a resistance of a variable resistor (R1 in Fig.2) is coded via analog signal (resistor control signal in Fig.2; ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper and Sessler with the teaching of Jang to use variable resistors to adjust the electrical power output from the energy source of Hsieh and with the teaching of Jang and Chang to recognize that the variable resistors taught by Jang could be coded by analog signals so that it is obvious to provide the available electrical power is coded via analog signals. The suggestion/motivation would have been to provide a desire level of power by using pull-up resistors and pull-down resistors as taught by Jang. 

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2008/0052544) (hereinafter “Hsieh”) in view of Cooper (10,879,727), Sessler (2017/0086671) and Jang (2006/0038577).
Regarding claim 20, Hsieh in view of Cooper and Sessler is used to reject claim 15 above.
Hsieh discloses the available electrical power (power from 305 and 306).
Hsieh doesn’t disclose the available electrical power is coded via a pull-up resistance in a power supply unit and a maximum electrical power to be drawn is coded via at least one pull-down resistance in at least one of the plurality of loads.
Jang discloses an example of an available electrical power (for example power provided at node 315 in Fig.3) is coded via a pull-up resistance (resistance provided by the pull-up resistor of 320) in a power supply unit (power supply unit which provides power at node 315) and a maximum electrical power to be drawn is coded via at least one pull-down resistance (resistance provided by pull-down resistor of 310) in at least one of the plurality of loads (300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh in view of Cooper and Sessler with the teaching of Jang to provide the available electrical power is coded via a pull-up resistance in a power supply unit and a maximum electrical power to be drawn is coded via at least one pull-down resistance in at least one of the plurality of loads. The suggestion/motivation would have been to provide a desire level of power as taught by Jang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849